 

Exhibit 10.22

 

--------------------------------------------------------------------------------

 

[*]         designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed seperately with the Commission

 

PUBLIC HEALTH SERVICE

 

PATENT LICENSE AGREEMENT—EXCLUSIVE

 

 

COVER PAGE

 

For PHS internal use only:

 

 

Patent License Number: L-025-01/0

 

US Patent Numbers 5,821,081; 5,843,882; 5,962,653; 5,962,668; 5,998,587;
6,015,876; 6,245,737; 6,420,336; and 6,428,790; and US Patent Applications
Numbers [*].

 

Licensee: Biosyn, Inc.

 

Cooperative Research and Development Agreement (CRADA) Number (if applicable):
N/A

 

Additional Remarks:

 

 

 

 

 

Public Benefit(s): Microbicide to protect against infection by HIV

 

This Patent License Agreement, hereinafter referred to as the “Agreement”,
consists of this Cover Page, an attached Agreement, a Signature Page, Appendix A
(List of Patent(s) and/or Patent Application(s)), Appendix B (Field of Use and
Territory), Appendix C (Royalties), Appendix D (Modifications), Appendix E
(Benchmarks and Performance), Appendix F (Commercial Development Plan) and
Appendix G (Developing Countries).  The Parties to this Agreement are:

 

1)                                      The National Institutes of Health
(“NIH”), the Centers for Disease Control and Prevention (“CDC”), or the Food and
Drug Administration (“FDA”), hereinafter singly or collectively referred to as
“PHS”, agencies of the United States Public Health Service within the Department
of Health and Human Services (“DHHS”); and

 

2)                                      The person, corporation, or institution
identified above and/or on the Signature Page, having offices at the address
indicated on the Signature Page, hereinafter referred to as “Licensee”.

 

CONFIDENTIAL

 

1

--------------------------------------------------------------------------------


 

PHS PATENT LICENSE AGREEMENT—EXCLUSIVE

 

PHS and Licensee agree as follows:

 

1.                                       BACKGROUND

 

1.01                           In the course of conducting biomedical and
behavioral research, PHS investigators made inventions that may have commercial
applicability.

 

1.02                           By assignment of rights from PHS employees and
other inventors, DHHS, on behalf of the United States Government, owns
intellectual property rights claimed in any United States and/or foreign patent
applications or patents corresponding to the assigned inventions.  DHHS also
owns any tangible embodiments of these inventions actually reduced to practice
by PHS.

 

1.03                           The Secretary of DHHS has delegated to PHS the
authority to enter into this Agreement for the licensing of rights to these
inventions.

 

1.04                           PHS desires to transfer these inventions to the
private sector through commercialization licenses to facilitate the commercial
development of products and processes for public use and benefit.

 

1.05                           Licensee desires to acquire commercialization
rights to certain of these inventions in order to develop processes, methods,
and/or marketable products for public use and benefit.

 

2.                                       DEFINITIONS

 

2.01                           “Benchmarks” mean the performance milestones that
are set forth in Appendix E.

 

2.02                           “Commercial Development Plan” means the written
commercialization plan attached as Appendix F.

 

2.03                           “First Commercial Sale” means the (a) first
shipment of Licensed Products to an unrelated third party by or on behalf of
Licensee or its sublicensees, or (b) the first performance of a Licensed Process
for an unrelated third party by Licensee or its sublicensees, in each case by or
on behalf of Licensee in exchange for cash (or some equivalent to which value
can be assigned for the purpose of determining Net Sales) in excess of fully
burdened manufacturing cost.  Notwithstanding the foregoing, First Commercial
Sale shall not include transfers at or below cost by or on behalf of Licensee or
its sublicensees of Licensed Products, or the practice of Licensed Processes, in
connection with compassionate use, emergency use, treatment Investigational New
Drug Applications (IND’s), or the like authorized by the U.S. Food and Drug
Administration (FDA) or corresponding foreign agencies.

 

2.04                           “Government” means the Government of the United
States of America.

 

2.05                           “Licensed Biological Materials” means:

 

a) Plasmid constructs encoding the wild type or mutant forms of the Cyanovirin-N
gene, and;

 

b) Polyclonal antibodies and hybridoma cell lines producing monoclonal
antibodies specific for wild type or mutant forms of Cyanovirin-N.

 

2.06                           “Licensed Field of Use” means the field of use
identified in Appendix B.      

 

2.07                           “Licensed Patent Rights” shall mean:

 

2

--------------------------------------------------------------------------------


 

a)                                      Patent applications (including
provisional patent applications and PCT patent applications) and/or patents
listed in Appendix A, all divisions and continuations of these applications, all
patents issuing from such applications, divisions, and continuations, and any
reissues, reexaminations, and extensions of all such patents;

 

b)                                     to the extent that the following contain
one or more claims directed to the invention or inventions disclosed in a)
above: i) continuations-in-part of a) above; ii) all divisions and continuations
of these continuations-in-part; iii) all patents issuing from such
continuations-in-part, divisions, and continuations; iv) priority patent
application(s) of a) above; and v) any reissues, reexaminations, and extensions
and reregistrations of all such patents;

 

c)                                      to the extent that the following contain
one or more claims directed to the invention or inventions disclosed in a)
above: all counterpart foreign and U.S. patent applications and patents to a)
and b) above, including those listed in Appendix A.

 

Licensed Patent Rights shall not include b) or c) above to the extent that they
contain one or more claims directed to new matter which is not the subject
matter disclosed in a) above.

 

2.08                           “Licensed Process(es)” means processes which, in
the course of being practiced would be within the scope of one or more claims of
the Licensed Patent Rights that have not been held unpatentable, invalid or
unenforceable by an unappealed or unappealable judgment of a court of competent
jurisdiction.

 

2.09                           “Licensed Product(s)” means tangible materials
which, in the course of manufacture, use, sale, or importation would be within
the scope of one or more claims of the Licensed Patent Rights that have not been
held unpatentable, invalid or unenforceable by an unappealed or unappealable
judgment of a court of competent jurisdiction.

 

2.10                           “Licensed Territory” means the geographical area
identified in Appendix B.

 

2.11                           “Net Sales” means the total gross receipts for
sales of Licensed Products or practice of Licensed Processes by or on behalf of
Licensee or its sublicensees, and from leasing, renting, or otherwise making
Licensed Products available to others without sale or other dispositions,
whether invoiced or not, less returns and allowances, packing costs, insurance
costs, freight out, taxes or excise duties imposed on the transaction (if
separately invoiced), and wholesaler and cash discounts in amounts customary in
the trade to the extent actually granted.  No deductions shall be made for
commissions paid to individuals, whether they be with independent sales agencies
or regularly employed by Licensee, or sublicensees, and on its payroll, or for
the cost of collections.

 

In the event PHS, on a country-by-country basis, is receiving earned royalties
under this Agreement from any Licensed Product sold in a form containing
Licensed Product(s) and at least one other ingredient, product or component
having a specific pharmalogical effect (i.e., an antiinfective or
anti-inflammatory, but not a diluent, carrier, perfume etc.) (a “Combination
Product”) which is sold separate and apart from the Licensed Product(s) in the
Combination Product, Net Sales for such Combination Product will be calculated
by multiplying the actual Net Sales of the Combination Product by the fraction
A/(A+B), where A is the Net Sales price per dose of the Licensed Product(s) if
sold separately and B is the Net Sales price per dose of the other
ingredient(s), product(s) or component(s) in the Combination Product, if sold
separately. If the other ingredient(s), product(s) or component(s) is not sold
separately in a country, Net Sales for such Combination Product will be
calculated by multiplying the actual Net Sales of the

 

3

--------------------------------------------------------------------------------


 

Combination Product by the fraction A/C, where A is the Net Sales price per dose
of the Licensed Product(s), if sold separately in said country, and C is the Net
Sales price per dose of the Combination Product.  If neither the Licensed
Product(s) nor the other ingredient(s), product(s) or component(s) is sold
separately in a country, then Net Sales for the Combination Product shall be
determined by multiplying the Net Sales of the Combination Product by X/(X+Y),
where X is the number of Licensed Products and Y the number of other
ingredients, products or components in the Combination Product.

 

Notwithstanding the above determination of Net Sales of Combination Product, in
no event shall the Net Sales used to calculate earned royalty due on a
Combination Product be reduced by more than fifty (50%) percent of the actual
Net Sales of the Combination Product.

 

2.12                           “Practical Application” means to manufacture in
the case of a composition or product, to practice in the case of a process or
method, or to operate in the case of a machine or system; and in each case,
under such conditions as to establish that the invention is being utilized and
that its benefits are to the extent permitted by law or Government regulations
available to the public on reasonable terms.

 

2.13                           “Research License” means a nontransferable,
nonexclusive license to make and to use the Licensed Products or Licensed
Processes as defined by the Licensed Patent Rights in the Licensed Field of Use
for purposes of research and not for purposes of commercial manufacture, sale,
distribution or for development for such commercial purposes.

 

2.14                           “Developing Country” means countries eligible for
support from the Global Alliance for Vaccine Initiatives (GAVI) or successor
organization, or which at the effective date of this Agreement are those
countries with a Gross National Product of less than US $1,000 per capita per
year, and at the effective date of this Agreement include those listed in
Appendix G.

 

2.15                           “Public Sector” means the U.S. government and/or
the government of a Developing Country, or any nonprofit entity empowered by the
U.S. government and/or the government of a Developing Country to act for said
government in matters applicable to this Agreement, organizations within the
United Nations system including the World Health Organization and UNICEF, and
other non-profit organizations when they purchase drugs or vaccines for
delivery, manufacture and/or sale in the U.S. and Developing Countries.

 

2.16                           “Private Sector” means all other parties other
than the Public Sector.

 

3.                                       GRANT OF RIGHTS

 

3.01                           PHS hereby grants and Licensee accepts, subject
to the terms and conditions of this Agreement, an exclusive license under the
Licensed Patent Rights in the Licensed Territory to make and have made, to use
and have used, to sell and have sold, to offer to sell, and to import any
Licensed Products in the Licensed Field of Use and to practice and have
practiced any Licensed Processes in the Licensed Field of Use.

 

3.02                           This Agreement confers no license or rights by
implication, estoppel, or otherwise under any patent applications or patents of
PHS other than Licensed Patent Rights regardless of whether such patents are
dominant or subordinate to Licensed Patent Rights.  PHS represents to Licensee
that as of the Effective Date of this Agreement, PHS is unaware of any other PHS
patent rights that block or limit the Licensed Patent Rights.

 

3.03                           PHS grants Licensee the benefit of any patent
term extensions and reregistrations applicable to the Licensed Patent Rights and
any Orphan Drug Act registrations applicable to Licensed Products and Licensed
Processes and any comparable extensions and registrations in the Licensed
Territory.  PHS agrees to reasonably cooperate, such as by submitting
applications to appropriate

 

4

--------------------------------------------------------------------------------


 

governmental agencies, at the request and sole expense of Licensee, in
connection with applying for and obtaining such extensions and registrations.

 

3.04                           To the extent permitted by law, governmental
regulation, and PHS policy, and other agreements between PHS and third parties,
and for purposes only of seeking regulatory approval to commercialize Licensed
Products and Licensed Processes in the Licensed Field of Use, PHS agrees to
consider in good faith any requests from Licensee to make its preclinical and
clinical data, if any, relating to Licensed Products and Licensed Processes
available nonexclusively to Licensee, such requests shall be considered on an
expedited basis and shall not be unreasonably denied and, in particular, where
access by Licensee to such data may expedite obtaining approval from applicable
regulatory agencies.

 

3.05                           In addition to the above-mentioned rights, PHS
grants to Licensee, subject to royalties as described herein, the use of
Licensed Biological Materials required for use of the Licensed Patent Rights
granted hereunder.

 

4.                                       SUBLICENSING

 

4.01                           Upon written approval by PHS, which approval will
not be unreasonably withheld, Licensee may enter into sublicensing agreements
under the Licensed Patent Rights.  Such sublicensing arrangements shall be
deemed to have been accepted by PHS if PHS does not object within Forty Five
(45) days of Licensee’s written request for approval of a sublicense.

 

4.02                           Licensee agrees that any sublicenses granted by
it shall provide that the obligations to PHS of Paragraphs 5.01-5.04, 8.01,
10.01, 10.02, 12.05, and 13.05-13.10 of this Agreement shall be binding upon the
sublicensee as if it were a party to this Agreement.  Licensee further agrees to
attach copies of these Paragraphs to all sublicense agreements.  PHS
acknowledges that some of the obligations in these Paragraphs may not
appropriately apply to sublicensees, and agrees to reasonably consider
limitations added by Licensee to such Paragraphs in a sublicense agreement to
the extent permitted by law.

 

4.03                           Any sublicenses granted by Licensee shall provide
for the termination of the sublicense, or the conversion to a license directly
between such sublicensees and PHS, at the option of the sublicensee, upon
termination of this Agreement under Article 13.  Such conversion is subject to
PHS approval, which approval shall not be unreasonably withheld, and contingent
upon acceptance by the sublicensee of the remaining provisions of this
Agreement.

 

4.04                           Licensee agrees to forward to PHS a copy of each
fully executed sublicense agreement postmarked within thirty (30) days of the
execution of such agreement.  To the extent permitted by law, PHS agrees to
maintain each such sublicense agreement as commercial and financial information
obtained from a person and as privileged and confidential pursuant to the
provisions of Section 9.09 of this Agreement.

 

5.                                       STATUTORY AND PHS REQUIREMENTS AND
RESERVED GOVERNMENT RIGHTS

 

5.01                           PHS reserves on behalf of the Government an
irrevocable, nonexclusive, nontransferable, royalty-free license for the
practice of all inventions licensed under the Licensed Patent Rights throughout
the world by or on behalf of the Government and on behalf of any foreign
government or not-for-profit, public health international organization pursuant
to any existing or future treaty or agreement to which the Government is a
signatory.  Prior to First Commercial Sale and to the extent that Licensee has
available material, Licensee agrees to provide PHS, subject to appropriate
Materials Transfer Agreements, reasonable quantities of Licensed Products or
materials made through the Licensed Processes for PHS research use, at a cost no
greater than Licensee’s fully burdened cost; i.e., direct costs of manufacturing
plus overhead costs.

 

5

--------------------------------------------------------------------------------


 

5.02                           Licensee agrees that products used or sold in the
United States embodying Licensed Products or produced through performance of
Licensed Processes shall be manufactured substantially in the United States,
unless a written waiver is obtained in advance from PHS.

 

5.03                           Licensee acknowledges that PHS may enter into
future Cooperative Research and Development Agreements (CRADAs) under the
Federal Technology Transfer Act of 1986 that relate to the subject matter of
this Agreement.  Licensee agrees not to unreasonably deny requests for a
Research License from such future collaborators with PHS when acquiring such
rights is necessary in order to make a Cooperative Research and Development
Agreement (CRADA) project feasible.  Licensee may request an opportunity to join
as a party to the proposed Cooperative Research and Development Agreement
(CRADA). PHS agrees to notify Licensee in writing as soon as practicable, and
before execution, that it is contemplating a CRADA with a research plan that
overlaps with the Licensed Field of Use of this Agreement.

 

5.04                           In addition to the reserved license of Paragraph
5.01 above, PHS reserves the right to grant nonexclusive Research Licenses
directly or to require Licensee to grant nonexclusive Research Licenses in the
Licensed Field of Use, on reasonable terms.  The purpose of this Research
License is to encourage basic research, whether conducted at an academic or
corporate facility.  In order to safeguard the Licensed Patent Rights, however,
PHS shall consult with Licensee before granting to commercial entities a
Research License in the Licensed Field of Use or providing to them research
samples of materials made through the Licensed Processes for use in the Licensed
Field of Use, except that PHS may not distribute such Licensed Products or
materials provided to PHS by Licensee pursuant to Section 5.01.

 

5.05                           In the event that PHS makes any filings or
submissions such as an IND or NDA (or foreign equivalent) to the Food and Drug
Administration (or foreign equivalent) in order to conduct clinical trials or
seek regulatory approval of a Licensed Product in Licensed Fields of Use, PHS
agrees to provide Licensee with an automatic right of reference to such filings,
including all data, reports and documents submitted in connection therewith. 
PHS agrees to sign appropriate documentation to permit such reference and to
promptly notify Licensee upon making such filings.

 

6.                                       ROYALTIES AND REIMBURSEMENT

 

6.01                           Licensee agrees to pay to PHS a noncreditable,
nonrefundable license issue royalty as set forth in Appendix C within thirty
(30) days from the date that this Agreement becomes effective.

 

6.02                           Licensee agrees to pay to PHS a nonrefundable
minimum annual royalty as set forth in Appendix C.

 

6.03                           Licensee agrees to pay PHS earned royalties on
Net Sales as set forth in Appendix C.

 

6.04                           Licensee agrees to pay PHS benchmark royalties as
set forth in Appendix C.

 

6.05                           Licensee agrees to pay PHS sublicensing royalties
as set forth in Appendix C.

 

6.06                           A patent or patent application licensed under
this Agreement shall cease to fall within the Licensed Patent Rights for the
purpose of computing earned royalty payments in any given country on the
earliest of the dates that a) the application has been abandoned and not
continued, b) the patent expires or irrevocably lapses, or c) the claim has been
held to be invalid or unenforceable by an unappealed or unappealable decision of
a court of competent jurisdiction or administrative agency.

 

6.07                           No multiple royalties shall be payable because
any Licensed Products or Licensed Processes are covered by more than one of the
Licensed Patent Rights.

 

--------------------------------------------------------------------------------

 

[*]         designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed seperately with the Commission

 

6

--------------------------------------------------------------------------------


 

6.08                           On sales of Licensed Products by Licensee to
sublicensees or on sales made in other than an arm’s-length transaction, the
value of the Net Sales attributed under this Article 6 to such a transaction
shall be that which would have been received in an arm’s-length transaction,
based on sales of like quantity and quality products on or about the time of
such transaction.

 

6.09                           With regard to expenses associated with the
preparation, filing, prosecution, and maintenance of all patent applications and
patents included within the Licensed Patent Rights incurred by PHS prior to the
effective date of this Agreement, Licensee shall pay to PHS [*] (which is [*] of
total patent cost in Appendix A), as an additional royalty, within thirty (30)
days from the date that this Agreement becomes effective. In addition, Licensee
shall pay to PHS another [*] within thirty (30) days from the date that an NDA
has been filed.

 

6.10                           With regard to expenses associated with the
preparation, filing, prosecution, and maintenance of all patent applications and
patents included within the Licensed Patent Rights incurred by PHS on or after
the effective date of this Agreement, PHS, at its sole option, may require
Licensee:

 

(a) To pay PHS on an annual basis, within sixty (60) days of PHS’s submission of
a statement and request for payment, a royalty amount equivalent to all such
patent expenses incurred during the previous calendar year(s) for the Licensed
Patent Rights corresponding to those listed in Appendix A, divided equally among
all commercialization licensees of the Licensed Patent Rights corresponding to
those listed in Appendix A, as applicable, that are on record as of the date on
which the statement and request for payment are sent by PHS to Licensee, and
limited specifically to those commercialization license(s) under which
licensee(s) are responsible for paying a share of patent expenses, and
specifically excluding any license(s) which are for internal research use and/or
for research reagent sales; or

 

(b) To pay such expenses directly to the law firm employed by PHS to handle such
functions.  However, in such event, PHS and not Licensee shall be the client of
such law firm.

 

In no instance shall the amount due from Licensee be more than [*] as patent
cost payment per year.

 

Under exceptional circumstances, Licensee may be given the right to assume
responsibility for the preparation, filing, prosecution, or maintenance of any
patent application or patent included with the Licensed Patent Rights.  In that
event, Licensee shall directly pay the attorneys or agents engaged to prepare,
file, prosecute, or maintain such patent applications or patents and shall
provide to PHS copies of each invoice associated with such services as well as
documentation that such invoices have been paid.

 

6.11                           In the event that PHS provides exclusive or
nonexclusive commercialization licenses to more than two (2) licensees under the
Licensed Patent Rights corresponding to any specific patents and/or patent
applications to any additional licensee(s), limited specifically to those
commercialization license(s) under which licensee(s) are responsible for paying
a share of patent expenses, and specifically excluding any license(s) which are
for internal research use and/or for research reagent sales, Licensee shall
receive as a credit a proportional share of any and all patent expenses
previously paid or due by Licensee under Paragraphs 6.09 and 6.10 of this
Agreement for those specific patents and/or patent applications, based upon a
proportional reallocation of patent expenses among all exclusive or nonexclusive
commercialization licensees as specified in this Paragraph 6.10.  PHS will
notify Licensee within ninety (90) of grant of any additional licenses under the
Licensed Patent Rights, and the credit described in this Paragraph 6.11 shall be
applied against Licensee’s next invoice for its share of any current and/or
future patent expenses payable under Paragraphs 6.09 and 6.10, minimum annual
royalties, and/or earned royalties.

 

7

--------------------------------------------------------------------------------


 

6.12                           Licensee may elect to surrender its rights in any
country of the Licensed Territory under any Licensed Patent Rights upon ninety
(90) days written notice to PHS and owe no payment obligation under Article 6.10
for patent-related expenses incurred in that country after ninety (90) days of
the effective date of such written notice.

 

7.                                       PATENT FILING, PROSECUTION, AND
MAINTENANCE

 

7.01                           PHS agrees to take responsibility for, but to
consult with the Licensee in the preparation, filing, prosecution, and
maintenance of any and all patent applications or patents included in the
Licensed Patent Rights and shall furnish, upon execution of this Agreement and
on a continuous basis thereafter as long as the Agreement is in effect, copies
of relevant patent-related documents to Licensee, including all drafts of patent
applications filings, domestic and foreign, amendments thereto, related
correspondence and other related documents, sufficiently in advance to allow
Licensee to comment thereon prior to filing or submission and at least fourteen
(14) days in advance if possible.  During the term of this Agreement, PHS shall
never allow other licensees to assume responsibility for the preparation, filing
prosecution and maintenance of the Licensed Patent Rights without consultation
with and prior approval of Licensee.

 

7.02                           Each party shall promptly inform the other as to
all matters that come to its attention that may materially affect the
preparation, filing, prosecution, or maintenance of the Licensed Patent Rights
and PHS shall permit Licensee to provide comments and suggestions with respect
to the preparation, filing, prosecution, and maintenance of Licensed Patent
Rights in both the United States and foreign countries, and PHS shall consider
all reasonable comments and suggestions of Licensee.

 

8.                                       RECORD KEEPING

 

8.01                           Licensee agrees to keep accurate and correct
records of Licensed Products made, used, sold, or imported and Licensed
Processes practiced under this Agreement appropriate to determine the amount of
royalties due PHS.  Such records shall be retained for at least five (5) years
following a given reporting period and shall be available during normal business
hours for an annual inspection at the expense of PHS by an accountant or other
designated auditor selected by PHS and reasonably acceptable to Licensee for the
sole purpose of verifying reports and payments hereunder.  The accountant or
auditor shall execute a reasonable confidentiality agreement with Licensee and
shall only disclose to PHS information relating to the accuracy of reports and
payments made under this Agreement.  If an inspection shows an underreporting or
underpayment in excess of five percent (5%) for any twelve (12) month period,
then Licensee shall reimburse PHS for the cost of the inspection at the time
Licensee pays the unreported royalties, including any late charges as required
by Paragraph 9.08 of this Agreement.  All payments required under this Paragraph
shall be due within thirty (30) days of the date PHS provides Licensee notice of
the payment due.  If the inspection shows an overpayment by Licensee, then
Licensee will credit the overpayment to future royalty payments.  However in no
event shall royalties paid PHS be less than the minimum annual royalty.

 

8.02                           Licensee agrees to have an audit of Net Sales and
royalties conducted by an independent auditor at least every two (2) years if
annual royalty-bearing sales of the Licensed Product or Licensed Processes
performed for third parties are over [*].  The audit shall address, at a
minimum, the amount of gross sales by or on behalf of Licensee during the audit
period, terms of the license as to percentage or fixed royalty to be remitted to
the Government, the amount of royalty funds owed to the Government under this
Agreement, and whether the royalty amount owed has been paid to the Government
and is reflected in the records of the Licensee.  The audit shall also indicate
the PHS license number, product, and the time period being audited.  A report
certified by the auditor shall be submitted promptly by the auditor directly to
PHS on completion.  PHS shall pay for the entire cost of the audit.  If an
inspection shows an underreporting or underpayment in excess of [*] for any 12
month period, then Licensee shall reimburse PHS for cost of the audit at

 

--------------------------------------------------------------------------------

 

[*]         designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed seperately with the Commission

 

8

--------------------------------------------------------------------------------


 

the time Licensee pays the unreported royalties, including late charges as
required by Paragraph 9.08 of this Agreement.  All payments required under this
Paragraph shall be due within thirty (30) days of the date PHS provides Licensee
notice of the payment due.  If the inspection shows an overpayment by Licensee,
then Licensee will credit the overpayment to future royalty payments, however in
no event shall royalties paid PHS be less than the minimum annual royalty.

 

9.                                       REPORTS ON PROGRESS, BENCHMARKS, SALES,
AND PAYMENTS

 

9.01                           Prior to signing this Agreement, Licensee has
provided to PHS the Commercial Development Plan at Appendix F, under which
Licensee intends to bring the subject matter of the Licensed Patent Rights to
the point of Practical Application.  This Commercial Development Plan is hereby
incorporated by reference into this Agreement.  Based on this plan, performance
Benchmarks have been determined and set forth in Appendix E.

 

9.02                           Licensee shall provide written annual reports on
its product development progress or efforts to commercialize under the
Commercial Development Plan for the Licensed Field of Use within ninety (90)
days after December 31 of each calendar year.  These progress reports shall
include, but not be limited to: progress on research and development, status of
applications for regulatory approvals, manufacturing, sublicensing, marketing,
importing, and sales during the preceding calendar year, as well as plans for
the present calendar year.  PHS also encourages these reports to include
information on any of Licensee’s public service activities that relate to the
Licensed Patent Rights.  If reported progress differs from that projected in the
Commercial Development Plan and Benchmarks, Licensee shall explain the reasons
for such differences.  In any such annual report, Licensee may propose
amendments to the Commercial Development Plan, acceptance of which by PHS may
not be denied unreasonably.  Licensee agrees to provide any additional
information reasonably required by PHS to evaluate Licensee’s performance under
this Agreement.  Licensee may amend the Benchmarks at any time upon written
consent by PHS.  PHS shall not unreasonably withhold approval of any request of
Licensee to extend the time periods of this schedule if such request is
supported by a reasonable showing by Licensee of diligence in its performance
under the Commercial Development Plan and toward bringing the Licensed Products
to the point of Practical Application as defined in 37 CFR 404.3(d).  Licensee
shall amend the Commercial Development Plan and Benchmarks at the request of PHS
to address any Licensed Field of Use not specifically addressed in the plan
originally submitted.

 

9.03                           Licensee shall report to PHS the dates for
achieving Benchmarks specified in Appendix E and the First Commercial Sale in
each country in the Licensed Territory within thirty (30) days of such
occurrences.

 

9.04                           Commencing with the First Commercial Sale by
Licensee or a sublicensee, Licensee shall submit to PHS within ninety (90) days
after each calendar half-year ending June 30 and December 31 a royalty report
setting forth for the preceding half-year period the amount of the Licensed
Products sold or Licensed Processes practiced by or on behalf of Licensee in
each country within the Licensed Territory, the Net Sales, if any, and payments
from sublicensees on which a royalty payment is owed to PHS, if any, and the
amount of royalty accordingly due.  With each such royalty report, Licensee
shall submit payment of the earned royalties due.  If no earned royalties are
due to PHS for any reporting period, the written report shall so state.  The
royalty report shall be certified as correct by an authorized officer of
Licensee and shall include a detailed listing of all deductions made under
Paragraph 2.10 to determine Net Sales made under Article 6 to determine
royalties due.

 

9.05                           Licensee agrees to forward semi-annually to PHS a
copy of such reports received by Licensee from its sublicensees during the
preceding half-year period as shall be pertinent to a royalty accounting to PHS
by Licensee for activities under the sublicense.

 

9

--------------------------------------------------------------------------------


 

9.06                           Royalties due under Article 6 shall be paid in
U.S. dollars.  For conversion of foreign currency to U.S. dollars, the
conversion rate shall be the New York foreign exchange rate quoted in The Wall
Street Journal on the day that the payment is due.  All checks and bank drafts
shall be drawn on United States banks and shall be payable, as appropriate, to
“NIH/Patent Licensing.”  All such payments shall be sent to the following
address:  NIH, P.O. Box 360120, Pittsburgh, PA 15251-6120.   Any loss of
exchange, value, taxes, or other expenses incurred in the transfer or conversion
to U.S. dollars shall be borne or paid entirely by Licensee.  The royalty report
required by Paragraph 9.04 of this Agreement shall accompany each such payment,
and a copy of such report shall also be mailed to PHS at its address for notices
indicated on the Signature Page of this Agreement.

 

9.07                           Licensee shall be solely responsible for
determining if any tax on royalty income is owed outside the United States and
shall pay any such tax and be responsible for all filings with appropriate
agencies of foreign governments.

 

9.08                           Interest and penalties may be assessed by PHS on
any overdue payments in accordance with the Federal Debt Collection Act.  The
payment of such late charges shall not prevent PHS from exercising any other
rights it may have as a consequence of the lateness of any payment.

 

9.09                           All plans and reports required by this Article 9
and marked “confidential” by Licensee shall, to the extent permitted by law, be
treated by PHS as commercial and financial information obtained from a person
and as privileged and confidential, and any proposed disclosure of such records
by the PHS under the Freedom of Information Act (FOIA), 5 U.S.C. § 552 shall be
subject to the predisclosure notification requirements of 45 CFR § 5.65(d).

 

10.                                 PERFORMANCE

 

10.01                     Licensee shall use commercially reasonable efforts to
bring the Licensed Products and Licensed Processes to Practical Application. 
“Commercially reasonable efforts” for the purposes of this provision shall
include adherence by Licensee to the Commercial Development Plan at Appendix F
and performance of the Benchmarks at Appendix E.  For purposes of this
Article 10, Licensee’s efforts shall be deemed to include the efforts of its
sublicensees.

 

10.02                     Upon the First Commercial Sale, until the expiration
of this Agreement, Licensee shall use commercially reasonable efforts to make
Licensed Products and Licensed Processes reasonably accessible to the United
States public. For the purposes of this Article 10, Licensee’s efforts shall be
deemed to include the efforts of its sublicensees. 

 

11.                                 INFRINGEMENT AND PATENT ENFORCEMENT

 

11.01                     PHS and Licensee agree to notify each other promptly
of each infringement of the Licensed Patent Rights in the Licensed Field of Use;
as well as any material facts which may affect the validity, scope or
enforceability of the Licensed Patent Rights, in each case, of which either
party becomes aware.

 

11.02                     Pursuant to this Agreement and the provisions of
Chapter 29 of title 35, United States Code, Licensee may, not withstanding the
existence of any other license grants by PHS under the Licensed Patent Rights:
a) bring suit in its own name, at its own expense, and on its own behalf for
infringement of the Licensed Patent Rights in the Licensed Field of Use; b) in
any such suit, enjoin infringement and collect for its use, damages, profits,
and awards of whatever nature recoverable for such infringement; and c) settle
any claim or suit for infringement of the Licensed Patent Rights provided,
however, that PHS and appropriate Government authorities shall have the first
right to take such actions at their own expense.  If Licensee desires to
initiate a suit for patent infringement, Licensee shall notify PHS in writing. 
If PHS does not notify Licensee of its intent to pursue legal action within
ninety (90) days, Licensee will be free to initiate suit.  PHS shall have a
continuing right to intervene in such suit at its own expense.  Licensee shall
take no

 

10

--------------------------------------------------------------------------------


 

action to compel the Government either to initiate or to join in any such suit
for patent infringement.  However, in the event that Licensee is forced to take
action in order to maintain such suit, then any such action by Licensee shall
not be considered to be a material breach of this Agreement.  Should the
Government be made a party to any such suit by motion or any other action of
Licensee, Licensee shall reimburse the Government for any costs, expenses, or
fees which the Government incurs as a result of such motion or other action,
including any and all costs incurred by the Government in opposing any such
motion or other action.  In all cases, Licensee agrees to keep PHS reasonably
apprised of the status and progress of any litigation.  Before Licensee
commences an infringement action, Licensee shall notify PHS and give careful
consideration to the views of PHS and to any potential effects of the litigation
on the public health in deciding whether to bring suit.  PHS shall advise all
other licensees under the Licensed Patent Rights of any litigation pursuant to
this Paragraph and of Licensee’s request that they join said litigation, at
Licensee’s expense, if necessary in order for the Licensee to have standing to
bring or to maintain such litigation. In the event that Licensee is not able to
maintain a lawsuit because the necessary parties do not participate, all royalty
obligations under this Agreement shall be reduced as described in Appendix C.

 

11.03                     In the event that a declaratory judgment action
alleging invalidity or non-infringement of any of the Licensed Patent Rights
shall be brought against Licensee or raised by way of counterclaim or
affirmative defense in an infringement suit brought by Licensee under Paragraph
11.02, pursuant to this Agreement and the provisions of Chapter 29 of Title 35,
United States Code or other statutes, Licensee may, after consultation with
other exclusive licensees of Licensed Patent Rights: a) defend the suit in its
own name, at its own expense, and on its own behalf for the Licensed Patent
Rights; b) in any such suit, ultimately to enjoin infringement and to collect
for its use, damages, profits, and awards of whatever nature recoverable for
such infringement; and c) settle any claim or suit for declaratory judgment
involving the Licensed Patent Rights-provided, however, that PHS and appropriate
Government authorities shall have the first right to take such actions and shall
have a continuing right to intervene in such suit at their own expense.  If PHS
does not notify Licensee of its intent to respond to the legal action within a
reasonable time, Licensee will be free to do so.  Licensee shall take no action
to compel the Government either to initiate or to join in any such declaratory
judgment action, however, any such action by Licensee shall not be considered to
be a material breach of this Agreement.  Should the Government be made a party
to any such suit by motion or any other action of Licensee, Licensee shall
reimburse the Government for any costs, expenses, or fees which the Government
incurs as a result of such motion or other action.  If Licensee elects not to
defend against such declaratory judgment action, PHS, at its option, may do so
at its own expense.  In all cases, Licensee agrees to keep PHS reasonably
apprised of the status and progress of any litigation.  Before Licensee
commences an infringement action, Licensee shall notify PHS and give careful
consideration to the views of PHS and to any potential effects of the litigation
on the public health in deciding whether to bring suit. PHS shall advise all
other licensees under the Licensed Patent Rights of any litigation pursuant to
this Paragraph and of Licensee’s request that they join said litigation, at
Licensee’s expense, if necessary in order for the Licensee to have standing to
bring or to maintain such litigation.  Also, if PHS grants the right to litigate
under this Paragraph to any other licensee of Licensed Patent Rights, such
license shall provide an opportunity for Licensee to consult in advance with PHS
and such other licensee before suit is brought and before any settlement is
reached that might affect Licensee’s rights under this Agreement.

 

11.04                     In any action under Paragraphs 11.02 or 11.03, the
expenses including costs, fees, attorney fees, and disbursements, shall be paid
by Licensee.  The value of any recovery made by Licensee through court judgment
or settlement, after deduction of said expenses, shall be treated as Net Sales
and subject to earned royalties.

 

11.05                     PHS shall cooperate fully with Licensee in connection
with any action under Paragraphs 11.02 or 11.03.  PHS agrees promptly to provide
access to all necessary documents and to render reasonable assistance in
response to a request by Licensee.

 

11

--------------------------------------------------------------------------------


 

12.                                 NEGATION OF WARRANTIES AND INDEMNIFICATION

 

12.01                     PHS offers no warranties other than those specified in
Article 1.

 

12.02                     PHS does not warrant the validity of the Licensed
Patent Rights and makes no representations whatsoever with regard to the scope
of the Licensed Patent Rights, or that the Licensed Patent Rights may be
exploited without infringing other patents or other intellectual property rights
of third parties.  However, PHS represents that it has complied with the duty of
disclosure at the U.S. Patent and Trademark Office and that it is unaware of any
facts or reasons why the Licensed Patent Rights would not be valid.

 

12.03                     PHS MAKES NO WARRANTIES, EXPRESSED OR IMPLIED, OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF ANY SUBJECT MATTER
DEFINED BY THE CLAIMS OF THE LICENSED PATENT RIGHTS OR TANGIBLE MATERIALS
RELATED THERETO.

 

12.04                     PHS does not represent that it will commence legal
actions against third parties infringing the Licensed Patent Rights.

 

12.05                     Licensee shall indemnify and hold PHS, its employees,
students, fellows, agents, and consultants harmless from and against all
liability, demands, damages, expenses, and losses, including but not limited to
death, personal injury, illness, or property damage in connection with or
arising out of: a) the use by or on behalf of Licensee, its sublicensees,
directors, employees, or third parties under contract to Licensee of any
Licensed Patent Rights; or b) the design, manufacture, distribution, or use of
any Licensed Products, Licensed Processes or materials by Licensee, or other
products or processes developed in connection with or arising out of the
Licensed Patent Rights.  Licensee agrees to maintain a liability insurance
program consistent with sound business practice. Notwithstanding any other
provision to the contrary, Licensee shall have no indemnification obligation in
connection with or arising out of:  (a) the use by or on behalf of the
indemnified parties identified above of any Licensed Product or Licensed Process
for experimental or research purposes, or (b) the design, manufacture,
distribution or use of any Licensed Product or Licensed Process by or on behalf
of such indemnified parties for experimental or research purposes.

 

13.                                 TERM, TERMINATION, AND MODIFICATION OF
RIGHTS

 

13.01                     This Agreement is effective when signed by all parties
and shall extend on a country-by-country basis to the expiration of the last to
expire of the Licensed Patent Rights in each country unless sooner terminated as
provided in this Article 13.

 

13.02                     In the event that Licensee is in default in the
performance of any material obligations under this Agreement, including but not
limited to the obligations listed in Article 13.05, and if the default has not
been remedied within ninety (90) days after the date of notice in writing of
such default, PHS may terminate this Agreement by written notice and pursue
outstanding amounts owed through procedures provided by the Federal Debt
Collection Act.

 

13.03                     In the event of the commencement of a bankruptcy
proceeding by or against Licensee under the Bankruptcy Code that is not
dismissed within ninety (90) days after it is filed, PHS may, at its option,
terminate this Agreement.  In the event of a bankruptcy of Licensee (unless PHS
has already terminated this Agreement), all rights to Licensed Patent Rights
granted to Licensee under this Agreement to the extent same survive prior to
filing of such bankruptcy are, and shall be deemed to be, for purposes of
Section 365(n) of the United States Bankruptcy Code, as amended from time to
time (the “Bankruptcy code”), licenses of right to “intellectual property” as
defined under Section 101(35A) of the Bankruptcy Code.  The Parties agree that
Licensee, as a

 

12

--------------------------------------------------------------------------------


 

licensee of such rights under this Agreement, shall retain and may fully
exercise all its rights and elections under the Bankruptcy Code.

 

13.04                     Licensee shall have a unilateral right to terminate
this Agreement and/or any licenses in any country or territory by giving PHS
sixty (60) days written notice to that effect.

 

13.05                     PHS shall specifically have the right to terminate or
modify, at its option, this Agreement, if PHS determines that the Licensee: 1)
is not executing the Commercial Development Plan submitted with its request for
a license and the Licensee cannot otherwise demonstrate to PHS’s reasonable
satisfaction that the Licensee has taken, or can be expected to take within a
reasonable time, effective steps to achieve Practical Application of the
Licensed Products or Licensed Processes; 2) has not achieved the Benchmarks as
may be modified under Paragraph 9.02; 3) has willfully made a false statement
of, or willfully omitted, a material fact in the license application or in any
report required by the Agreement; 4) has committed a material breach of a
covenant or agreement contained in the Agreement; 5) is not keeping Licensed
Products or Licensed Processes reasonably available to the public after
commercial use commences; 6) cannot reasonably satisfy unmet health and safety
needs within the Licensed Field of Use or 7) cannot reasonably justify a failure
to comply with the domestic production requirement of Paragraph 5.02 unless
waived.   In making this determination, PHS will take into account the normal
course of such commercial development programs conducted with sound and
reasonable business practices and judgment and the annual reports submitted by
Licensee under Paragraph 9.02.  Prior to invoking its rights under this
Paragraph 13.05 upon any of the triggers described in items 1) through 7) above,
PHS shall give written notice to Licensee providing Licensee specific notice of,
and a ninety (90) day opportunity to respond to, PHS’s concerns as to the
previous items 1) through 7).  If Licensee fails to alleviate PHS’s concerns as
to the previous items 1) through 7) during such 90-day period or fails to
initiate corrective action to PHS’s satisfaction during such 90-day period, PHS
may terminate this Agreement.

 

13.06                     When the public health and safety so require, and
after written notice to Licensee providing Licensee a ninety (90) day
opportunity to respond, PHS shall have the right to require Licensee to grant
sublicenses to responsible applicants, on reasonable terms, in the Licensed
Field of Use under the Licensed Patent Rights, unless Licensee can reasonably
demonstrate that the granting of the sublicense would not materially increase
the availability to the public of the subject matter of the Licensed Patent
Rights.  PHS will not require the granting of a sublicense unless the
responsible applicant has first negotiated in good faith with Licensee. If
Licensee is required to grant sublicense(s) under this Paragraph 13.06, Licensee
agrees to provide PHS and said sublicensee(s) with all data, documents and
materials generated or produced by or on behalf of Licensee that would be or
could be used in regulatory filings with the Food and Drug Administration (or
foreign equivalent regulatory agency). Licensee agrees that such data, documents
and/or materials can be used by PHS or said sublicensee(s) to prepare regulatory
filings with the Food and Drug Administration (or equivalent foreign regulatory
agencies).  Licensee may charge a fee to said sublicensee(s) that is equal to
its direct costs only (i.e., no overhead shall be compensated) for producing
said data, documents and materials that said sublicensee(s) actually use in
their regulatory filings.

 

13.07                     PHS reserves the right according to 35 U.S.C.
§ 209(f)(4) to terminate or modify this Agreement if it is determined that such
action is necessary to meet requirements for public use specified by federal
regulations issued after the date of this Agreement and such requirements are
not reasonably satisfied by Licensee.

 

13.08                     Within thirty (30) days of receipt of written notice
of PHS’s unilateral decision to modify or terminate this Agreement pursuant to
the express provisions in this Agreement, Licensee may, consistent with the
provisions of 37 CFR 404.11, appeal the decision by written submission to the
designated PHS official.  The decision of the designated PHS official shall be
the final agency

 

13

--------------------------------------------------------------------------------


 

decision.  Licensee may thereafter exercise any and all administrative or
judicial remedies that may be available.

 

13.09                     Within ninety (90) days of expiration or termination
of this Agreement under this Article 13, a final report, as per Paragraphs 9.02,
9.04 and 9.05, shall be submitted by Licensee.  Any royalty payments, including
those incurred but not yet paid (such as the full minimum annual royalty), and
those related to patent expense, due to PHS shall become immediately due and
payable upon termination or expiration.  If terminated under this Article 13,
sublicensees may elect to convert their sublicenses to direct licenses with PHS
pursuant to Paragraph 4.03.  Unless otherwise specifically provided for under
this Agreement, upon termination or expiration of this Agreement, Licensee shall
return all Licensed Products or other materials included within the Licensed
Patent Rights to PHS or provide PHS with certification of the destruction
thereof.

 

13.10                     In the event Licensee unilaterally terminates this
Agreement under Paragraph 13.04 or this Agreement is terminated for cause by PHS
under Paragraphs 13.02, 13.03 or 13.05, Licensee agrees to provide PHS with all
data, documents and materials generated or produced by or on behalf of Licensee
that would be or could be used in regulatory filings with the Food and Drug
Administration (or foreign equivalent regulatory agencies).  Licensee agrees
that such data, documents and/or materials can be used by PHS or future third
party licensee(s) of Licensed Patent Rights to prepare regulatory filings with
the Food and Drug Administration (or equivalent foreign regulatory agencies).

 

14.                                 GENERAL PROVISIONS

 

14.01                     Neither Party may waive or release any of its rights
or interests in this Agreement except in writing.  The failure of either the
Licensee or the Government to assert a right hereunder or to insist upon
compliance with any term or condition of this Agreement shall not constitute a
waiver of that right by either the Licensee or the Government or excuse a
similar subsequent failure to perform any such term or condition by either
party.

 

14.02                     This Agreement constitutes the entire agreement
between the Parties relating to the subject matter of the Licensed Patent
Rights, and all prior negotiations, representations, agreements, and
understandings are merged into, extinguished by, and completely expressed by
this Agreement.

 

14.03                     The provisions of this Agreement are severable, and in
the event that any provision of this Agreement shall be determined to be invalid
or unenforceable under any controlling body of law, such determination shall not
in any way affect the validity or enforceability of the remaining provisions of
this Agreement.

 

14.04                     If either Party desires a modification to this
Agreement, the Parties shall, upon reasonable notice of the proposed
modification by the Party desiring the change, confer in good faith to determine
the desirability of such modification.  No modification will be effective until
a written amendment is signed by the signatories to this Agreement or their
designees.

 

14.05                     The construction, validity, performance, and effect of
this Agreement shall be governed by Federal law as applied by the Federal courts
in the District of Columbia.

 

14.06                     All notices required or permitted by this Agreement
shall be given by prepaid, first class, registered or certified mail or by an
express/overnight delivery service provided by a commercial carrier, properly
addressed to the other Party at the address designated on the following
Signature Page, or to such other address as may be designated in writing by such
other Party.  Notices shall be considered timely if such notices are received on
or before the established deadline date or sent on or before the deadline date
as verifiable by U.S. Postal Service postmark or dated receipt from a commercial
carrier.  Parties should request a legibly dated U.S. Postal Service postmark or
obtain a dated receipt from a commercial carrier or the U.S. Postal Service. 

 

14

--------------------------------------------------------------------------------


 

14.07                     This Agreement shall not be assigned by Licensee
except: a) with the prior written consent of PHS, such consent not to be
withheld unreasonably; b) as part of a sale or transfer of substantially the
entire business of Licensee relating to operations which concern this Agreement;
or c) in connection with a merger, consolidation or reorganization.  Licensee
shall notify PHS within ten (10) days of any assignment of this Agreement by
Licensee.

 

14.08                     Licensee agrees in its use of any PHS-supplied
materials to comply with all applicable statutes, regulations, and guidelines,
including PHS and DHHS regulations and guidelines.  Licensee agrees not to use
the materials for research involving human subjects or clinical trials in the
United States without complying with 21 CFR Part 50 and 45 CFR Part 46. 
Licensee agrees not to use the materials for research involving human subjects
or clinical trials outside of the United States without notifying PHS, in
writing, of such research or trials and complying with the applicable
regulations of the appropriate national control authorities.  Written
notification to PHS of research involving human subjects or clinical trials
outside of the United States shall be given no later than sixty (60) days prior
to commencement of such research or trials.

 

14.09                     Licensee acknowledges that it is subject to and agrees
to abide by the United States laws and regulations (including the Export
Administration Act of 1979 and Arms Export Control Act) controlling the export
of technical data, computer software, laboratory prototypes, biological
material, and other commodities.  The transfer of such items may require a
license from the cognizant Agency of the U.S. Government or written assurances
by Licensee that it shall not export such items to certain foreign countries
without prior approval of such agency.  PHS neither represents that a license is
or is not required or that, if required, it shall be issued.

 

14.10                     Licensee agrees to mark the Licensed Products or their
packaging sold in the United States with all applicable U.S. patent numbers and
similarly to indicate “Patent Pending” status.  All Licensed Products
manufactured in, shipped to, or sold in other countries shall be marked in such
a manner as to preserve PHS patent rights in such countries.

 

14.11                     By entering into this Agreement, PHS does not directly
or indirectly endorse any product or service provided, or to be provided, by
Licensee whether directly or indirectly related to this Agreement.  Licensee
shall not state or imply that this Agreement is an endorsement by the
Government, PHS, any other Government organizational unit, or any Government
employee.  Additionally, Licensee shall not use the names of NIH, CDC, PHS, or
DHHS or the Government or their employees in any advertising, promotional, or
sales literature without the prior written consent of PHS. Licensee may publicly
identify the existence of this Agreement and is not prohibited from using
publicly available factual information regarding Licensed Patent Rights,
Licensed Products, and Licensed Processes, specifically including, but not
limited to, the names of the inventors as appearing on the Licensed Patent
Rights and their associated NIH institutes, without such consent.

 

14.12                     The Parties agree to attempt to settle amicably any
controversy or claim arising under this Agreement or a breach of this Agreement,
except for appeals of modifications or termination decisions provided for in
Article 13.  Licensee agrees first to appeal any such unsettled claims or
controversies to the designated PHS official, or designee, whose decision shall
be considered the final agency decision.  Thereafter, Licensee may exercise any
administrative or judicial remedies that may be available.

 

14.13                     Nothing relating to the grant of a license, nor the
grant itself, shall be construed to confer upon any person any immunity from or
defenses under the antitrust laws or from a charge of patent misuse, and the
acquisition and use of rights pursuant to 37 CFR Part 404 shall not be immunized
from the operation of state or Federal law by reason of the source of the grant.

 

14.14                     Paragraphs 4.03, 8.01, 9.05-9.07, 12.01-12.05, 13.08,
13.09, and 14.12 of this Agreement shall survive termination of this Agreement.

 

15

--------------------------------------------------------------------------------


 

SIGNATURES BEGIN ON NEXT PAGE

 

16

--------------------------------------------------------------------------------


 

PHS PATENT LICENSE AGREEMENT—EXCLUSIVE

 

SIGNATURE PAGE

 

For PHS:

 

 

 

 

 

Steven M. Ferguson, M.B.A.

Date

Acting Director, Division of Technology Development and Transfer

Office of Technology Transfer

National Institutes of Health

 

Mailing Address for Notices:

 

Office of Technology Transfer

National Institutes of Health

6011 Executive Boulevard, Suite 325

Rockville, Maryland  20852-3804  U.S.A.

 

 

For Licensee (Upon, information and belief, the undersigned expressly certifies
or affirms that the contents of any statements of Licensee made or referred to
in this document are truthful and accurate.):

 

by:

 

 

 

 

 

Signature of Authorized Official

Date

 

Anne-Marie Corner

Printed Name

 

President and CEO

Title

 

Official and Mailing Address for Notices:

 

CEO

Biosyn, Inc.

1800 Byberry Road, Building 13


HUNTINGDON VALLEY, PA 19006-3525


 

Any false or misleading statements made, presented, or submitted to the
Government, including any relevant omissions, under this Agreement and during
the course of negotiation of this Agreement are subject to all applicable civil
and criminal statutes including Federal statutes 31 U.S.C. §§ 3801-3812 (civil
liability) and 18 U.S.C. § 1001 (criminal liability including fine(s) and/or
imprisonment).

 

17

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 

[*]         designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed seperately with the Commission

 

APPENDIX A—Patent(s) or Patent Application(s)

 

Patent(s) or Patent Application(s):

 

1. U.S. Patent No. 5,843,882, filed April 27, 1995 from USSN 08/429,965, issued
December 1, 1998, entitled: “Antiviral Proteins and Peptides, DNA, DNA-coding
Sequences Therefor, and Uses Thereof” (Inventors: Michael R. Boyd, Kirk R.
Gustafson, Robert H. Shoemaker and James B. McMahon) (E-117-95/0)

 

2. U.S. Patent No. 5,821, 081, filed April 26, 1996 from USSN 08/638,610, issued
October 13, 1998, entitled: “Nucleic Acids Encoding Antiviral Proteins and
Peptides, Vectors and Host Cells Comprising Same, and Methods of Producing the
Antiviral Proteins and Peptides” (Inventors: Michael R. Boyd, Kirk R. Gustafson,
Robert H. Shoemaker and James B. McMahon) (E-117-95/1)

 

3. U.S. Patent No. 5,962,653, filed Nov. 13, 1997, issued Oct. 05, 1999, from SN
08/969,584 (DIV of SN 08/429,965 E-117-95/0), entitled: “Methods of Obtaining
Antiviral Proteins and Antiviral Peptides from Nostoc Ellipsosporum” (Inventors:
Michael R. Boyd and Kirk R. Gustafson) (E-117-95/2)

 

4. U.S. Patent No. 6,015,876, filed November 13, 1997 from USSN 08/969,378,
issued January 18, 2000, entitled: “Method of Using Cyanovirins” (Inventor:
Michael R. Boyd) (E-117-95/3)

 

5. U.S. Patent No. 5,962,668, filed Nov. 13, 1997, issued Oct. 05, 1999, from SN
08/970,179 (DIV of SN 08/638,610, E-117-95/1), entitled: “ Nucleic Acid Encoding
Antiviral Proteins and Peptides Fused to Effector Proteins” (Inventors: Michael
R. Boyd and Robert H. Shoemaker) (E-117-95/4)

 

[*]

 

7.  U.S. Patent No. 5,998,587, filed November 13, 1997 from USSN 08/969,249,
issued December 7, 1999, entitled: “Anti-cyanovirin Antibody “ (Inventors:
Michael R. Boyd, Kirk R. Gustafson, Robert H. Shoemaker and James B. McMahon)
(E-117-95/6)

 

8. U. S. Patent No. 6,245,737, filed Aug. 19, 1998, issued Jun. 12, 2001,from SN
09/137,134 (CON of SN 08/429,965, E-117-95/0), entitled: “ Conjugates of
Antiviral Proteins or Peptides and Virus or Viral Envelope Glycoportiens”
(Inventors: Michael R. Boyd, Kirk R. Gustafson, Robert H. Shoemaker and James B.
McMahon) (E-117-95/7)

 

[*]

 

10.  U.S. Patent No. 6,428,790, filed October 12, 1999, entitled: “Cyanovirin
Conjugates and Matrix-Anchored Cyanovirin and Related Compositions and Methods
of Use” (Inventor: Michael R. Boyd) (E-074-99/1)

 

[*]

 

12.  U.S. Patent Application 09/427,873, filed October 27, 1999, entitled:
“Methods of Using Cyanovirins to Inhibit Viral Infection” (Inventor: Michael R.
Boyd) (E-074-99/3)

 

[*]

 

14.   U.S. Patent Application 09/815,079, filed March 22, 2001, entitled:
“Glycosylation-Resistant Cyanovirins and Related Conjugates, Compositions,
Nucleic Acids, Vectors, Host Cells, Methods of Production and methods of Using
Nonglycosylated Cyanovirins” (Inventor: Michael R. Boyd) (E-074-99/7)

 

18

--------------------------------------------------------------------------------


 

APPENDIX B—Licensed Field of Use and Territory

 

 

Licensed Fields of Use: 

 

Compositions, devices and methods for the prevention of infection by HIV and
other sexually transmitted pathogens, by topical, but not systemic,
administration, utilizing cyanovirin-N, anti-HIV mutants of cyanovirin-N,
including glycosylation-resistant mutants of cyanovirin-N, and anti-HIV
fragments of both, including conjugated forms of cyanovirin-N, mutants of
cyanovirin-N, and anti-HIV fragments of both, to increase the in vivo half-life,
but excluding pegylated cyanovirin-N, pegylated mutants of cyanovirin-N, and
pegylated anti-HIV fragments of both.  For the avoidance of doubt, such
compositions shall include sustained release formulations; devices shall include
all drug delivery systems, including but not limited to condoms, sponges,
vaginal rings, suppositories, IUDs and other solid matrices; and topical
administration shall include administration to mucosal membranes, including
vaginal, anal and oral membranes.

 

 

Licensed Territory:

 

Worldwide

 

19

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 

[*]         designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed seperately with the Commission

 

APPENDIX C—Royalties

 

Royalties:

 

Licensee agrees to pay to PHS a noncreditable, nonrefundable license issue
royalty in the amount of [*].

 

Licensee agrees to pay to PHS a nonrefundable minimum annual royalty in the
amounts as follows: [*], starting [*]; [*] starting [*] and [*] starting [*],
after [*].

 

Licensee agrees to pay PHS earned royalties on Net Sales by or on behalf of
Licensee as follows: 

 

1.     [*]:

 

[*]

 

[*]

 

[*]

 

2.    [*]

 

[*]

 

[*]

 

[*]

 

3.     [*]

 

[*]

 

[*]

 

4.     [*]

 

[*]

 

[*]

 

20

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 

[*]         designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed seperately with the Commission

 

Licensee agrees to pay PHS the following one-time only benchmark royalties:

 

1. [*] payable within sixty (60) days of [*].

 

2. [*] payable within sixty (60) days [*].

 

3. [*] payable within ninety (90) days after [*]

 

4. [*] payable within ninety (90) days after [*].

 

Licensee agrees to pay PHS sublicensing royalties, within ninety (90) days of
receipt by Licensee, as follows:

 

21

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 

[*]         designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed seperately with the Commission

 

1.                                       Licensee agrees to pay PHS earned
royalties on Net Sales by sublicensee(s):

 

a)     [*]

 

[*]

 

[*]

 

[*]

 

b)    [*]

 

[*]

 

[*]

 

[*]

 

[*]

 

2.                                       Licensee agrees to pay PHS additional
sublicensing royalties as follows:

 

[*]

 


APPENDIX D—MODIFICATIONS

 

 

Modifications are included in the main text of this License Agreement.

 

22

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 

[*]         designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed seperately with the Commission

 

APPENDIX E—Benchmarks and Performance

 

Licensee agrees to the following Benchmarks for its performance under this
Agreement and, within thirty (30) days of achieving a Benchmark, shall notify
PHS that the Benchmark has been achieved.

 

1. [*]

 

2. [*]

 

3. [*]

 

4. [*]

 

5. [*]

 

6. Developing World Access

 

It is Licensee’s intent to provide Licensed Product(s) to the Public Sector in
the quantity desired by the

Public Sector and at the price described below.  License therefore agrees:

 

a) To provide a written report to PHS, within six months of a Licensed Product
being approved for marketing in the U.S. or Europe detailing the potential
Public Sector requirement for Licensed Product(s) to fulfill the public health
need in Developing Countries, said report shall include the effect of any
approved competing products being offered to the Public Sector. The report shall
describe how Licensee intends to fulfill said Public Sector requirement for
Licensed Product(s).  A similar report shall be required within six months of
marketing approval of the [*] of Licensed Product(s).  Licensee shall amend the
Commercial Development Plan and this Benchmarks and Performance Appendix as
appropriate. 

 

b) The price at which each Licensed Product is sold to the Public Sector shall
be i) preferential to the lowest Private Sector price, and ii) set at the lowest
possible level permitting a commercially reasonable return on worldwide sales of
each said Licensed Product.

 

c) A Licensed Product shall be sold to the Public Sector within two years of
marketing approval of said Licensed Product in the U.S. or Europe, and
thereafter Licensee agrees to use commercially reasonable efforts to meet any
delivery date and in the quantities required in any order placed for Licensed
Product(s) placed by the Public Sector.

 

23

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 

[*]         designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed seperately with the Commission

 


APPENDIX F—COMMERCIAL DEVELOPMENT PLAN


 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

--------------------------------------------------------------------------------

 

[*]         designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed seperately with the Commission

 

24

--------------------------------------------------------------------------------


 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

[*]

[*]

[*]

[*]

[*]

 

[*]

 

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

25

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

 

[*]         designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the Commission.

 

 

[*]

 

 

 

26

--------------------------------------------------------------------------------


 

APPENDIX G—Developing Countries

 

The list of developing countries as the following:

 

1 Afghanistan

2 Albania

3 Angola

4 Armenia

5 Azerbaijan

6 Bahamas

7 Belize

8 Bangladesh

9 Barbados

10 Benin

11 Bhutan

12 Bolivia

13 Bosnia & Herzegov

14 Botswana

15 Burkina Faso

16 Burundi

17 Cambodia

18 Cameroon

19 Central Afr Rep

20 Chad

21 China

22 Comoros

23 Congo, Dem Rep

24 Congo, Rep

25 Côte d’Ivoire

26 Cuba

27 Dominican Republic

28 Djibouti

29 Eritrea

30 Ethiopia

31 Gambia

32 Georgia

33 Ghana

34 Guinea

35 Guinea-Bissau

36 Guatemala

37 Guyana

38 Haiti

39 Honduras

40 India

41 Indonesia

42 Kenya

43 Korea, DPR

44 Kyrgyz Republic

45 Lao PDR

46 Lesotho

47 Liberia

48 Madagascar

49 Malawi

 

27

--------------------------------------------------------------------------------


 

50 Mali

51 Mauritania

52 Moldova

53 Mongolia

54 Mozambique

55 Myanmar

56 Namibia

57 Nepal

58 Nicaragua

59 Niger

60 Nigeria

61 Pakistan

62 Panama

63 Papua New Guinea

64 Rwanda

65 São Thomé

66 Senegal

67 Sierra Leone

68 Solomon Islands

69 Somalia

70 South Africa

71 Sri Lanka

72 Sudan

73 Suriname

74 Swaziland

75 Thailand

76 Tajikistan

77 Tanzania

78 Togo

79 Trinidad

80 Tobago

81 Turkmenistan

82 Ukraine

83 Uganda

84 Uzbekistan

85 Vietnam

86 Yemen

87 Zambia

88 Zimbabwe

 

28

--------------------------------------------------------------------------------

 